DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/280752 filed on 2/20/2019.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubischer et al. US 2016/0368522 (“Lubischer”) in view of Norris et al. US 7,894,955 (“Norris”).

As to claim 1
receiving, at an electronic control unit (ECU) and from an autonomous vehicle controller, an instruction to set a steering actuator, of a vehicle, to a particular machine steering angle setting (see at least Fig 11B, element 340; ¶57-59; the non-rotational portions of the steering shaft are recoupled to match the steering wheel angle to the tire angle; here, it is understood that the tire angle is equivalent to the particular machine steering angle setting); 
providing, by the ECU and to a steering controller torque device, a current to set a steering controller, of the vehicle, to a particular steering controller angle that corresponds to the particular machine steering angle setting (see at least Fig 11B, element 340; ¶57-59; …to match the steering wheel angle to the tire angle 342. This matching places the steering shaft and wheel in position for a seamless transition to the non-autonomous driving mode); and 
providing, by the ECU and to a control system, a current to set the steering actuator to the particular machine steering angle setting (see at least Fig 11B, element 340; ¶57-59; the non-rotational portions of the steering shaft are recoupled to match the steering wheel angle to the tire angle; here, it is understood that the tire angle is equivalent to the particular machine steering angle setting).
Lubischer fails to explicitly disclose, however, that the steering actuator is a hydraulic steering actuator. However, Norris teaches wherein the steering actuator is a hydraulic steering actuator (see at least col 1, line 60 to col 2, line 11; in drive-by-wire systems an actuator, such as an electric motor or hydraulic cylinder, applies… steering input…).
Thus, Lubischer teaches a system and method for aligning the steering wheel and tires up to re-couple a steering wheel for switching to manual driving mode and Norris teaches that the steering system could be drive-by-wire and include hydraulic actuators. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by 

As to claim 2, Lubischer wherein the steering controller torque device and the control system are associated via the ECU (see at least Fig 1, element 102; controller).
Lubischer fails to explicitly disclose wherein the steering controller and the hydraulic steering actuator are not mechanically linked. However, Norris teaches wherein the steering controller and the hydraulic steering actuator are not mechanically linked (see at least col 1, line 60 to col 2, line 11; in drive-by-wire systems an actuator, such as an electric motor or hydraulic cylinder, applies… steering input…).
Thus, Lubischer teaches a system and method for aligning the steering wheel and tires up to re-couple a steering wheel for switching to manual driving mode and Norris teaches that the steering system could be drive-by-wire and include hydraulic actuators. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Lubischer, with the hydraulic drive-by-wire components taught by Norris, because it would allow a drive-by-wire system to easily transition between autonomous and manual driving modes. 

As to claim 3, Lubischer discloses wherein providing the current to the steering controller torque device comprises: receiving, from a steering controller angle sensor, an initial steering controller angle of the steering controller; determining that the initial steering controller angle and the particular steering controller angle are different steering controller angles; and  30PATENT Docket No. 18-1052-70266 providing the current to the steering controller torque device based on a difference between the initial steering controller angle and the particular steering controller angle (see at least Fig 11B, element 340; ¶57-59; …to match the steering wheel angle to the tire angle 342. This matching places the steering shaft and wheel in position for a seamless transition to the non-autonomous driving mode).

As to claim 4, Lubischer wherein the instruction to set the hydraulic steering actuator to the particular machine steering angle setting is based on an initial machine steering angle of the hydraulic steering actuator (see at least Fig 11B, element 340; ¶57-59; the non-rotational portions of the steering shaft are recoupled to match the steering wheel angle to the tire angle; here, it is understood that the tire angle is equivalent to the particular machine steering angle setting which is obtained as the initial starting position of the tire angle).

Allowable Subject Matter
Claims 8-20 are allowed over the prior art of record.
As to independent claim 8, the prior art of record fails to teach or suggest the following claimed subject matter:
“subsequently determine that the steering controller angle is outside of a steering controller angle range, associated with the particular steering controller angle, as a result of a manual input provided via the steering controller; and 
control a hydraulic control system, of the vehicle, based on whether the steering controller angle is outside of the steering controller angle range for an amount of time that satisfies a threshold amount of time.”

As to independent claim 15, the prior art of record fails to teach or suggest the following claimed subject matter:
“wherein the current to set the steering controller to the particular steering controller angle is based on: 
a difference between an initial steering controller angle of the steering controller and the particular steering controller angle, and 
a difference between an initial machine steering angle of the hydraulic steering actuator and the particular machine steering angle; and 
provide, to a hydraulic control system included in the hydraulic machine steering subsystem, a current to set the hydraulic steering actuator to the particular machine steering angle setting.”

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668